DAVIDSON, Commissioner.
This is a conviction for abortion, with punishment assessed at two years in the penitentiary.
While this case is separate and distinct from that of Mayberry v. State, Tex.Cr.App., 271 S.W.2d 635, the legal principles as well as errors here assigned are the same as those presented and decided in that case.
The disposition there made of those questions is controlling here and no necessity exists to restate them at length.
The judgment is affirmed.
Opinion approved by the court.